Citation Nr: 9910501	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-47 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for lumbar disc disease 
with associated neuropathy and foot drop.

2. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.

3. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1994, August 1994, and April 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  This case was previously 
remanded by the Board for further development in March 1997.


FINDINGS OF FACT

1.  The record does not show that lumbar disc disease with 
associated neuropathy and foot drop is etiologically related 
to service or to service-connected disability.

2.  Service-connected lumbosacral strain is currently 
productive of subjective complaints of back pain with no 
objective evidence of functional impairment.

3.  Current back impairment has been clinically attributed to 
changes associated with a congenital spinal abnormality. 

4.  Service connection is in effect for lumbosacral strain 
and hemorrhoids, resulting in a combined service-connected 
disability rating of 10 percent.

5.  The veteran has a high school equivalent education and 
occupational experience as an aircraft factory worker.  

6.  The veteran reportedly last worked in 1993 following a 
work-related back injury in February 1992.

7.  The veteran's service-connected disabilities have not 
been shown to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  The veteran's lumbar disc disease with associated 
neuropathy and foot drop was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (1998). 

3.  The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for lumbar disc disease
with associated neuropathy and foot drop.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records reveal that he gave a 
history of back pain since 1964 which had become worse in 
service.  He first complained of low back pain in August 
1967, reporting a history of years of chronic back pain; no 
abnormality was found upon August 1967 examination.  The 
veteran continued to complain of back pain intermittently 
throughout his service.  A diagnosis of muscular strain 
following the playing of basketball was noted in October 
1968.  The September 1968 separation examination noted prior 
back strain.  No further orthopedic diagnosis was entered.  

Service connection for chronic low back strain was granted in 
June 1970 following a VA compensation and pension 
examination.  That examination revealed diagnoses of a 
history of low back pain and prior findings of scoliosis of 
the lumbar spine to the left, with no evidence of other 
orthopedic diseases.

The veteran did incur a work-related back injury in February 
1992, and the worker's compensation forms and follow-up 
medical reports are of record.  Those reports include a March 
1993 private physician's letter stating, in pertinent part, 
that the veteran did suffer from chronic lumbosacral strain 
syndrome prior to his work injury and that the injury 
aggravated this pre-existing condition.  In a June 1997 
letter, a private orthopedist stated that he had treated the 
veteran in June 1994 for problems with leg weakness and 
associated numbness.  The orthopedist reported that the 
examination was compatible with spinal radiculopathy as a 
result of a disc.  No opinion with respect to the etiology of 
the disc impairment was given.

Medical reports dated between 1970 and 1992 show evidence of 
orthopedic examination due to back complaints, however no 
disc pathology was diagnosed.

February 1994 VA examination resulted in a diagnosis of a 
history of lumbosacral sprain in service with injury of the 
back in March 1991, with subjective sciatica-like syndrome 
affecting both legs, but with no objective findings.  X-rays 
revealed some degenerative changes at the L4 level.

In response to the Board's March 1997 remand, the veteran 
underwent a VA neurological examination in September 1997.  
The examination report contains a diagnosis of a congenital 
stenosis of the lumbar spinal canal, deemed a malformation 
and not the result of injury.  The examiner stated that this 
congenital malformation was associated with degenerative 
changes involving multiple intervertebral discs.  Although 
there was evidence of disc pathology, there was no evidence 
that the veteran's activity was in any way limited by such 
clinical findings and there was no evidence that the disc 
pathology was related to the veteran's military service.

A VA orthopedic examination was conducted in 1997, also in 
response to the Board remand.  The report from that 
examination states that the examiner reviewed the veteran's 
claims file, conducted an orthopedic evaluation of the 
veteran's lumbar spine, and provided the following opinion.  
The examiner opined, in part, that it was at least as likely 
as not that that the veteran's "disc is [secondary] to his 
[service-connected] injury."

In a March 1998 report, a VA occupational medical consultant 
offered an opinion addressing the discrepancy between the 
findings of the VA orthopedic and neurological examinations.  
The consultant concurred with the opinion of the neurologist 
stating that the spinal abnormalities and reported back pain 
were not likely related to service-connected disability, but 
rather related to congenital spinal stenosis.

After reviewing all the evidence of record, the Board is of 
the opinion that the preponderance of the evidence is against 
the veteran's claim for service connection for lumbar disc 
disease with radiculopathy and associated foot drop.  Service 
medical records are negative for evidence of disc pathology 
associated with any inservice back injury.  Although back 
complaints were noted in service, such complaints were 
associated with muscular back strain and congenital narrowing 
of the spinal column.  The VA examiner assessing the veteran 
in September 1997 specifically determined that there was 
evidence of disc pathology, but that the changes in the 
veteran's disc were attributable to the structural change in 
the veteran's spine which had been present all his life.  
Although the VA examiner who conducted the recent orthopedic 
evaluation was of the opinion that it was at least as likely 
as not that there was an etiological link between current 
disc pathology and service-connected disability, a report of 
subsequent VA medical review of the record, including the VA 
orthopedist's opinion, weighs against such a conclusion.  The 
Board is also swayed by the thoroughness of the September 
1997 VA neurological examination, as well as the neurological 
examiner's efforts to reconcile the veteran's medical history 
and inservice manifestations with current symptoms.  

The Board acknowledges the veteran's contentions regarding 
the etiology of his back-related symptoms.  However, when the 
determinative issue involves medical etiology, as in this 
situation, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions or establish a diagnosis.  
E.g., LeShore v. Brown, 8 Vet.App. 406, 408 (1995).

II.  Increased evaluations

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for lumbosacral strain and 
a total rating based upon individual unemployability due to 
service-connected disability are plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet.App. 
629 (1992) (a claim of entitlement to an increased evaluation 
of a service-connected disability generally is a well-
grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claims and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).



A.  Lumbosacral strain

As mentioned, service connection for chronic low back strain 
was granted in a rating decision dated in June 1970.  A 10 
percent evaluation was therein assigned.  This disability is 
currently rated as 10 percent disabling.

As mentioned, medical reports related to the veteran's 
February 1992 work-related back injury are associated with 
the claims file.  Those records reveal evidence of disc 
pathology following the 1992 injury.  In addition, the 
records include a March 1993 opinion letter in which a board-
certified neurologist opined that the veteran's pre-existing 
chronic lumbosacral thoracic strain syndromes pre-existed his 
February 1992 injury and that these condition were aggravated 
by the injury.  The examiner opined that 50 percent of the 
veteran's back complaints were related to his February 1992 
injury and 50 percent pre-existed the injury.  The physician 
went on to assign disability ratings for worker's 
compensation purposes, stating that chronic lumbosacral 
strain syndrome accounted for 10 percent disability of the 
person as a whole (5 percent allocated to the pre-existing 
condition and 5 percent to the injury).

As mentioned, the veteran was examined by VA in February 
1994.  Ankle jerks were said to be equal but hypoactive and 
knee jerks were said to be equal.  The examiner did not find 
any muscle spasm and he appreciated a very mild/slight dorsal 
kyphosis.  The veteran was able to bend forward 80 degrees 
comfortably, backward extend to 30 degrees, flex to the right 
35 degrees, flex to the left 30 degrees, rotate to the right 
45 degrees, and rotate to the left 40 degrees.  After a full 
orthopedic evaluation, the examiner diagnosed a history of 
lumbosacral sprain in service and post-service re-injury with 
subjective sciatica-like syndrome going down both legs, but 
with no objective findings; x-rays revealed some degenerative 
joint changes at L4.  

In response to the Board's March 1997 remand, the veteran 
underwent a VA orthopedic examination.  At that examination, 
the veteran complained of an increase in the frequency of 
flare-ups of back pain since 1994.  The veteran reported that 
the pain was essentially constant, with episodic flare-ups 
lasting 2-3 days, about once a week.  Objective findings 
included that the veteran undressed slowly.  He had a lack of 
paraspinous spasms, was able to rise on his toes and rock 
back on his heels, and able to squat normally.  Straight leg 
raising was positive on the left.  Range of motion of the 
spine included forward flexion to 45 degrees with pain, 
backward extension to 10 degrees with pain, left lateral 
flexion to 20 degrees, right lateral flexion to 15 degrees, 
and rotation, bilaterally, to 20 degrees.  The examiner 
confirmed that the veteran did exhibit objective evidence of 
pain on motion.  The examiner diagnosed chronic low back 
pain, lumbar spondylosis with small L4-5 left centrolateral 
disc herniation (etiology unknown), and severe lumbosacral 
strain.  The examiner opined that the veteran's lumbosacral 
strain significantly limited his functional ability during 
flare ups.  No evidence of fatigability was found, but there 
was evidence of weakened movement against resistance.  The 
examiner was doubtful as to whether the veteran would ever be 
employable.  

In addition, a comprehensive VA neurological examination was 
performed in September 1997.  The examiner conducted a 
thorough examination resulting in an exhaustive and detailed 
report.  The examiner performed a thorough review of the 
veteran's service and post-service medical records.  
Pertinent complaints noted by the examiner included back and 
knee pain, with accompanying numbness in the front of his 
legs and big toes.  The veteran claimed that these symptoms 
varied in intensity but were chronic in nature.  He claimed 
that his symptoms were made worse by quick movements, cold 
weather, and physical activity.  A back brace, neck collar, 
and nerve stimulator were said to bring relief.  There was no 
visible foot drop when the veteran walked.  The examiner 
noted that the veteran exhibited collapsing weakness in the 
right lower extremity in that a minimum amount of force 
caused a contracting muscle to cease contracting and the limb 
to collapse.  The veteran could stand on his heels and toes 
without difficulty and could squat and rise without 
assistance.  No paravertebral spasm was visible.  

The lumbar spine flexed to 30 degrees and extended to 15 
degrees with paradoxical compliance.  Tilting and twisting of 
the spine were symmetrical at 20 and 30 degrees, 
respectively.  Straight leg raising was tolerated to more 
than 90 degrees, bilaterally.  No postural abnormalities or 
evidence of fixed deformities were found.  Spinal musculature 
appeared normal and there was no objective evidence of pain 
as manifested by sweating, hyperventilation, faintness, or 
pupillary dilatation.  The examiner noted that the only 
evidence of pain was the veteran's statements.  X-ray 
examination showed minimal osteoarthritic changes with 
narrowing of the disc space at L5-S1.  An MRI revealed 
congenital stenosis of the lower portion of the lumbar canal 
with a decrease in signal of the L4-L5 disc with ridging and 
a small left-sided contralateral herniation.  In his 
diagnosis, the examiner stated that the veteran suffered from 
a congenital stenosis of the lumbar spinal canal which was a 
malformation not the result of injury.  This congenital 
malformation was associated with degenerative changes 
involving multiple intervertebral discs.  Although there was 
evidence of disc pathology, there was no evidence that the 
veteran's activity was in any way limited by such clinical 
findings and there was no evidence that the disc pathology 
was related to the veteran's military service.  There was no 
weakness, fatigability, or incoordination at the time of the 
examination.  The examiner stated that "[t]he overwhelming 
probability is that the changes in the disc are incidental to 
the structural change in [the veteran's] spine which has been 
present all his life . . . ."  The examiner opined that the 
veteran's symptoms had been inconsistent and varied, and that 
the symptoms on current examination were those of histrionic 
failure to sustain contraction.  The examiner explained that 
had there been structural disease of the muscle or its nerve 
supply, changes in the shape of the muscle, volume of the 
muscle, and regional reflexes and sensation should have been 
detected.  The examiner opined that the veteran was capable 
of light industrial or sedentary work.  

Further, the March 1998 VA medical opinion from an 
occupational medicine consultant held that the veteran's 
spinal abnormalities and back pain were not likely related to 
his service-connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1998).

Under diagnostic code 5295, a noncompensable evaluation is 
warranted for lumbosacral strain where there are only slight 
subjective symptoms.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Under diagnostic code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation is warranted 
where severe limitation of motion is shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

After a longitudinal review of the medical evidence of 
record, the Board is of the opinion that a rating in excess 
of 10 percent for lumbosacral strain is not in order.  The 
March 1998 opinion letter from a VA medical occupational 
medicine consultant concurred with the findings of the VA 
neurological evaluation of the veteran, disassociating 
reported back pain from any service-connected disability.  
Accordingly, although the veteran was found to have 
functional limitations and pain on motion, the preponderance 
of competent medical opinion has found that such 
manifestations are not etiologically linked to the veteran's 
lumbosacral strain incurred in service 30 years earlier.  
Moreover, the above-mentioned March 1993 worker's 
compensation opinion letter ascribes only 5 percent 
disability of the whole person to pre-existing lumbosacral 
strain.  Although the disability rating system for worker's 
compensation claims are different from those used by VA, the 
5 percent assigned rating is some evidence that the veteran's 
lumbosacral strain is not severe. 

The veteran does not manifest the requisite muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position, which is etiologically linked 
to service-connected lumbosacral strain.  Such service-
connected manifestations are required for the 20 percent 
disability under diagnostic code 5295.  Nevertheless, the 
Board finds that the current functional disability 
attributable solely to service-connected back disability 
reflects, at most, the criteria for a 10 percent rating for 
slight limitation of motion, in view of the veteran's 
symptomatic back.

Where there is functional loss due to pain, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  For the same rationale cited above, a rating 
in excess of 10 percent under diagnostic code 5292 is also 
not warranted under the holding of the U.S. Court of Appeals 
for Veterans Claims in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although evidence of pain on motion has been found 
upon recent VA orthopedic examination of the veteran, the 
preponderance of the clinical evidence weighs against finding 
that associated back limitation of motion is service related.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In particular, the Board notes that the disability in 
question is not shown to more nearly approximate the criteria 
for a higher evaluation.  38 C.F.R. § 4.7 (1998).

Additionally, it does not appear from the evidence that the 
RO has considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) 
for the service-connected disability on appeal.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

B. Total rating based upon individual unemployability
due to service-connected disability

A total compensation rating based on individual 
unemployability may be assigned when it is shown that the 
veteran, by reason of his service-connected disabilities, is 
precluded from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340. 3.341, 4.16.

In evaluating whether the veteran's service-connected 
disabilities preclude substantially gainful employment, the 
Board notes that the VA Adjudication Procedure Manual (M21-
1), Part VI, par. 7.09, Change 58 (January 31, 1997), defines 
substantially gainful employment as that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the veteran resides.  This suggests a living wage.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  Moore v. Derwinski, 1 
Vet. App. 356. 358 (1991).

In addition to lumbosacral strain, the veteran is currently 
service connected for hemorrhoids, deemed noncompensably 
disabling.  A VA examination for that disability was 
performed in August 1997, and that examination showed no 
external hemorrhoids or palpable internal hemorrhoids and 
stool was brown and guaiac negative.  It was the examiner's 
assessment that the veteran's symptoms were from 
constipation, and that, 2-3 times per year, he experienced 
blood due to straining during bowel movements.  The examiner 
diagnosed constipation.  The examiner opined that 
constipation did not to affect the veteran's employability.

On VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, received in April 1994, the veteran 
reported he had received a high school graduate equivalency 
degree and post-service vocational training in commercial 
electronics, welding, and computer technology.  He reported 
occupational experience as a factory worker, and that he had 
last worked in September 1993. 

As mentioned in the previous section of this decision, the 
record indicates that the veteran's service-connected 
lumbosacral strain is no more than 10 percent disabling.  
Therefore, a total schedular rating under the diagnostic code 
for lumbosacral strain is clearly not warranted.  The Board 
is also of the opinion that the veteran's service-connected 
disabilities do not result in such a level of impairment as 
to warrant a total rating based upon individual 
unemployability due to service-connected disability.  

In this case, the veteran's service-connected lumbosacral 
strain and hemorrhoids result in a combined disability 
evaluation of 10 percent.  The veteran thus does not meet the 
threshold requirements of 38 C.F.R. § 4.16(a) enabling 
consideration for a total rating based upon individual 
unemployability due to service-connected disability.

In cases where the veteran's disability level fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a) and the 
veteran is unemployable by reason of service-connected 
disabilities, extra-schedular consideration evaluation should 
be considered.  38 C.F.R. § 4.16(b).  The RO determined that 
this case did not warrant referral to the Director of the 
Compensation and Pension Service for under 38 C.F.R. 
§ 4.16(b).  The Board is required to address the issue of 
entitlement to a total disability based on individual 
unemployability under 38 C.F.R. § 4.16(b) only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence that the claimant is 
unable to secure or follow substantially gainful employment 
by reason of service-connected disability.  See VAOGCPREC Op. 
6-96 (August 16, 1996). 

In this case, the preponderance of the medical evidence is 
against a finding that the veteran is unable to secure or 
gain substantially gainful employment, consistent with his 
education and occupational experience, solely due to service-
connected disabilities.  The above-noted VA neurologist and 
occupational consultant were of the opinion that any current 
back pain which may limit the veteran's function was not 
related to service-connected disability.  Moreover, in the 
March 1993 letter, the opining physician stated that 
lumbosacral strain accounted for 10 percent disability of the 
whole person.  This is some evidence that the veteran's 
lumbosacral strain does not preclude substantially gainful 
employment of all types.

The question to be answered in adjudicating a claim for total 
rating based upon individual unemployability due to service-
connected disabilities is whether the veteran is unable to 
secure a substantially gainful occupation by reason of his 
service-connected disabilities.  38 C.F.R. § 4.16(a).  A 
total disability rating is based primarily upon the average 
impairment in earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not for 
individual success in overcoming it.  38 C.F.R. § 4.15.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  38 C.F.R. § 4.16(a); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that 
the veteran is currently not employed does not suffice to 
establish unemployability for VA purposes; his 10 percent 
combined evaluation is already recognition that his ability 
to obtain employment is impaired.

Given such considerations, the Board concludes that the 
preponderance of the evidence is against a grant of a total 
compensation rating based upon individual unemployability.


ORDER

Entitlement to service connection for lumbar disc disease 
with radiculopathy and foot drop is denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied. 

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied. 




		
	U. R. POWELL 
	Member, Board of Veterans' Appeal

 



